The chief object of the present proceeding is to obtain a judicial determination of the fair market value of the plaintiffs' property on the first day of April, 1893. Upon that question the value of the same property on the first day of April, 1892, is competent evidence. Ordinarily it would be quite as difficult — would require as extensive and expensive investigation — to determine its value on that day as upon the day in question. The right to show the value in 1892 would be of no value to either party unless it has been in some way ascertained. But if it were established, as for example, by agreement, the field of investigation would be much narrowed and *Page 288 
the cost of the trial greatly diminished. It would be the value in 1893, except in so far as the property may have increased or decreased in value during the year. On the trial, the inquiry would be restricted to the question of the alterations of value during that period and their extent.
Upon the plaintiffs' petition, the value of the property on the first day of April, 1892, was judicially found and declared by a judgment rendered by this court in due course of law. The parties had the opportunity to present, and must be presumed to have presented, all their evidence on the question and were fully, heard. No sufficient reason has been suggested or is perceived for denying to the judgment the same conclusive effect upon the question adjudicated that by law appertains to judgments in other cases.
Whether the appraisal by selectmen or assessors not appealed from is conclusive for any purpose except as the basis for the assessment of taxes for the current year, is a question that need not be considered. Assuming that their appraisal is not conclusive on their successors in office, it does not follow that the judgment of the court upon an appeal from their determination is equally inconclusive. An appeal does not necessarily carry with it to the appellate court the infirmities, whatever they may be, of the subordinate tribunal. So long as the court has jurisdiction of the subject-matter and of the parties, the method by which the cause or question is brought before it — whether by appeal or otherwise — cannot be material to the effect of its judgment.
The assessors are required to appraise property for taxation at its fair market value. Cocheco Co. v. Strafford, 51 N.H. 455, 481, 482. In discharging this duty they must necessarily in most cases act on their own judgment. Hayes v. Hanson, 12 N.H. 284, 289. But neither the law nor their oath requires them to exercise their judgment in defiance of the law of the land. If the value of land or other property is legally established, to appraise it at a different value would be a violation of law and of their oath, whatever might be their personal opinion on the subject.
The act of July 18, 1876 (P. S., c. 58, s. 7), providing that the assessors and selectmen shall, in the month of April in each year, examine all the real estate in their respective cities and towns, shall reappraise all such real estate as has changed in value in the year next preceding, and shall correct all errors that they find in the then existing appraisal, has no relation or application to the present question. It has become a common practice of selectmen to set down in the invoice real estate at the same value year after year, without examination or inquiry, overlooking, it might be, valuable improvements. Dewey v. Stratford, *Page 289 42 N.H. 282, 288. The object of the statute (as well as that of the second section of the act of July 10, 1874, repealed by it) was to correct this mischief. The "then existing appraisal" intended is the appraisal made by the last preceding board of assessors, and not the valuation established by a judgment.
The judgment is conclusive evidence of the value of the property on the first day of April, 1892, and a bar to any investigation of its value on or before that day by the assessors or before the court. McConologue's Case,107 Mass. 154, 170, 171, and cases cited.
Case discharged.
PARSONS, J., did not sit: the others concurred.